Title: To Benjamin Franklin from Van den Yver & Cie., 26 January 1778: résumé
From: Van den Yver & Cie.
To: Franklin, Benjamin


<Amsterdam, January 26, 1778, in French: Although you doubtless have good correspondents in this country, we offer our services in carrying out commissions to purchase or sell, hiring ships and arranging insurance, and handling bills of exchange; if you want to know about prices of goods, we should be glad to oblige. Parisian firms with which we are in touch are the chevalier Lambert, M. Dujardin de Ruze, and our relatives, Van den Yver frères & Cie., who will tell you about us.>